Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2018

                                       No. 04-18-00091-CR

                                 Brandon Edward COLEMAN,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9600
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
         Appellate counsel’s motions to withdraw are GRANTED. Since appellant is indigent,
new appellate counsel must be appointed. It is therefore ORDERED that these appeals are
ABATED to the trial court. See Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983)
(holding that appellate courts may abate appeals so that trial court can assure appellant has
effective assistance of counsel). The trial court is ORDERED to appoint new appellate counsel
and to cause the trial court clerk to file a supplemental clerk’s record in each of these appeals no
later than July 2, 2018, containing documentation of such appointment. After the supplemental
clerk’s records are filed, the appeals will be reinstated on the docket of this court, and a new
deadline will be set for the filing of appellant’s brief. Appellant’s motion for extension of time
to file appellant’s brief is MOOT.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court